Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-18 were previously pending and subject to a non-final Office Action having a notification date of September 7, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on December 7, 2021 (the “Amendment”) amending claims 1, 6, 10, 11, and 15.  The present Final Office Action addresses pending claims 1 and 3-18 in the Amendment.  

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been considered and are persuasive except as to the concerns raised in the rejection below.  The Examiner discussed a proposed Examiner’s Amendment to overcome these concerns with Applicant’s representative Rachel L. Pearlman, Reg. No. 71,888, on January 18, 2022 and January 25, 2022.  However, to date, the Examiner still has not received instructions to proceed with the Examiner’s Amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding lines 38-40 of claim 1, it is unclear what is meant by “the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of identifying the common features, wherein the predictive model is configured to utilize the common features...”.  As it appears the “various steps utilizing a data set with known information” might refer to the generating, performing, executing, and performing steps, the Examiner will assume this is so for purposes of examination.  Furthermore, it is unclear whether the “common features” refers to the “common features in each set of training data” and/or the “common features in the single training set.”
Regarding lines 40-42 of claim 10, it is unclear what is meant by “the machine learning comprises repeating various steps utilizing a data set with known information, to tune and improve accuracy of identifying the common features, wherein the predictive model is configured to utilize the common features..”.  As it appears the “various steps utilizing a data set with known information” might refer to the generating, performing, executing, and performing steps, the Examiner will assume this is so for purposes of examination.  Furthermore, it is unclear whether the “common features” refers to the “common features in each set of training data” and/or the “common features in the single training set.”


Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-9 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for indicating the allowable subject matter of the claims can be found in the non-final Office Action.  Again, Applicant is invited to contact the Examiner to discuss options for overcoming the rejections under 35 USC 112(b) set forth herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686